Exhibit 10.25
AMENDMENT ONE TO THE
GENUINE PARTS COMPANY
SUPPLEMENTAL RETIREMENT PLAN
(as Amended and Restated Effective as of January 1, 2009)
     This Amendment to the Genuine Parts Company Supplemental Retirement Plan is
adopted by Genuine Parts Company (the “Company”), effective as of the date set
forth herein.
W I T N E S S E T H:
     WHEREAS, the Company maintains The Genuine Parts Company Supplemental
Retirement Plan (the “Plan”), and such Plan is currently in effect;
     WHEREAS, the Company desires to amend the Plan; and
     WHEREAS, pursuant to Section 10.08 of the Plan, the Company has reserved
the right to amend the Plan through action of the Pension and Benefits
Committee;
     NOW, THEREFORE, BE IT RESOLVED that the Plan is hereby amended as follows:
1.
     Effective August 16, 2010, Section 8.01(a) is deleted in its entirety and a
new Section 8.01 (a) is hereby substituted in lieu thereof as follows:

“8.01 Death of Key Employee Before Supplemental Income Payments Commence.

  (a)   Survivor Benefit. If a Key Employee (married or unmarried at the time of
his or her death) dies before Supplemental Retirement Income commences hereunder
and prior to his or her Separation from Service, then the Key Employee’s
Beneficiary shall be entitled to receive a survivor benefit which is the equal
to 100% of the lump sum value of the Key Employee’s Supplemental Retirement
Income accrued to the date of his or her death under Article Five or
Article Six, whichever is applicable. The lump sum value shall be computed using
the Applicable Mortality Table and the Applicable Interest Rate as defined in
Section 2.03 of the Pension Plan and based on the Key Employee’s age on the
first day of the month following his or her death. See Section 8.03 for
provisions identifying the Key Employee’s Beneficiary.

* * * * * * * * *

 



--------------------------------------------------------------------------------



 



     Except as amended herein, the Plan shall remain in full force and effect.
     IN WITNESS WHEREOF, the Pension and Benefits Committee has caused this
Amendment to the Plan to be executed on the date shown below, but effective as
of the date indicated above.

                  PENSION AND BENEFITS COMMITTEE    
 
           
 
  By:   /s/ Frank M. Howard
 
Name Frank M. Howard    
 
      Title Sr.V.P. & Treasurer    
 
           
 
  Date:   August 16, 2010    

          Attest:    
 
       
By:
  /s/ Linda L. Olvey
 
   

Date: August 16, 2010

- 2 -